EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the last line of Claim 10, the term “the end element” has been changed to read –each end element--, since multiple end elements, one for each end of the magnetic coil body, are being claimed here.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Regarding independent Claim 1 (and its respective dependent claims 2 and 10-15), while PG Publication No. 2010/0116602 to Lehmann et al disclose most all the features of the instant invention including:  an electromagnetic rail brake device of a rail vehicle having at least one brake magnet which has a magnetic coil body and at least one magnetic core, wherein the magnetic coil body carries at least one magnetic core winding, and has an electric connecting device through which the at least one magnetic coil winding is supplied with power, wherein the electric connecting device has at least one pin-shaped electric connecting body which is connected via a releasable electric connection to at least one current-conducting electric cable which is led into the at least which is electrically insulated with respect to the magnetic coil body and is secured in a drilled hole in the free and outer surface, wherein a screw shaft of the head screw projects through the pole contact which is a cable lug and to which the at least one current-conducting electric cable is electrically connected.
	As applicant correctly pointed out in their remarks filed November 1, 2021, the Goetze reference, originally relied upon by the examiner for disclosing the pin-shaped connector body formed by a head screw as claimed, teaches in paragraph 0004 of the examiner provided translation (referenced by applicant as being in paragraph 0003 in their translation), teaches that the connections of the prior art require removal of electrical insulation.  Goetze teaches a grounding connection, which avoids the prior art which is electrically insulated with respect to the magnetic coil body and is secured in a drilled hole in the free and outer surface, wherein a screw shaft of the head screw projects through the pole contact which is a cable lug and to which the at least one current-conducting electric cable is electrically connected.  In fact, a modification of Lehmann et al based on the teachings of Goetze would result in an uninsulated connection, which is contrary to the claimed insulated connection, and would render the Lehmann et al reference inoperable.
	It is for these reasons that applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	12/08/21